Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-9, and 13-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17/596956  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘956 claims a liquid composition prior to lyophilization, or in a formulated lyophilized solid comprising tubulysin analogue conjugate: 
    PNG
    media_image1.png
    118
    525
    media_image1.png
    Greyscale
, wherein T is a targeting or cell=binding molecule, such as antibody,  L is a releasable linker, which may comprise non-self-immolative spacer linker with hydrophilic branched chain, such as 
    PNG
    media_image2.png
    51
    446
    media_image2.png
    Greyscale
. Particularly claimed conjugates include: 
    PNG
    media_image3.png
    132
    608
    media_image3.png
    Greyscale
. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 5-9 and 13-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-16 of copending Application No. 16/782456 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘456 claims tubulysin analogue conjugates and pharmaceutical composition comprising the same: 
    PNG
    media_image1.png
    118
    525
    media_image1.png
    Greyscale
, wherein T is a targeting or cell=binding molecule, such as antibody,  Lm is a releasable linker, which may comprise non-self-immolative spacer linker with hydrophilic branched chain, such as 
    PNG
    media_image2.png
    51
    446
    media_image2.png
    Greyscale
. Particularly claimed conjugates include: 
    PNG
    media_image3.png
    132
    608
    media_image3.png
    Greyscale
As to the intended use of the composition, note, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In instant case, the conjugate composition is fully capable of the intended use. Further make a pharmaceutical composition with known pharmaceutical excipients for a known dosage form would have been within the purview of ordinary skill in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-9, and 13-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that the purpose of the written description requirement is toensure that the inventor had possession, as of the filing date of the application, of thespecific subject matter later claimed by him. The courts have stated: 
"To fulfill the written description requirement, a patent specification mustdescribe an invention and do so in sufficient detail that one skilled in the art canclearly conclude that "the inventor invented the claimed invention." Lockwood v.American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir.1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir.1989) ("[T]he description must clearly allow persons of ordinary skill in the art torecognize that [the inventor] invented what is claimed."). Thus, an applicantcomplies with the written description requirement "by describing the invention,with all its claimed limitations, not that which makes it obvious," and by using"such descriptive means as words, structures, figures, diagrams, formulas, etc.,that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d1398. 
Further, for a broad generic claim, the specification must provide adequate writtendescription to identify the genus of the claim. In Regents" of the University of Califorrniav. Eli Lilly & Co. the court stated: 
"A written description of an invention involving a chemical genus, like adescription of a chemical species, 'requires a precise definition, such as bystructure, formula, [or] chemical name,' of the claimed subject matter sufficient todistinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; Inre Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In othercases, particularly but not necessarily, chemical cases, where there isunpredictability in performance of certain species or subcombinations other thanthose specifically enumerated, one skilled in the art may be found not to havebeen placed in possession of a genus ...") Regents of the University of Califorrniav. Eli Lilly & Co., 43 USPQ2d 1398. 

The MPEP states that for a generic claim the genus can be adequately described ifthe disclosure presents a sufficient number of representative species that encompass thegenus. MPEP § 2163. If the genus has a substantial variance, the disclosure mustdescribe a sufficient variety of species to reflect the variation within that genus. SeeMPEP § 2163. Although the MPEP does not define what constitute a sufficient numberof representative species, the courts have indicated what do not constitute a representativenumber of species to adequately describe a broad genus. In Gostelli, the courtsdetermined that the disclosure of two chemical compounds within a subgenus did notdescribe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618. 
The Guidelines for Examination of Patent Applications Under 35 USC 112, ¶1,"Written Description" Requirement (Federal Register, Vol. 66, No. 4, pg. 1105, column3), in accordance with MPEP § 2163, specifically state that for each claim drawn to agenus the written description requirement may be satisfied through sufficient descriptionof a representative number of species by a) actual reduction to practice; b) reduction todrawings or structural chemical formulas; c) disclosure of relevant, identifyingcharacteristics (i.e. structure) by functional characteristics coupled with a known ordisclosed correlation between function and structure. The analysis of whether thespecification complies with the written description requirement calls for the examiner tocompare the scope of the claim with the scope of the description to determine whetherapplicant has demonstrated possession of the claimed invention (Federal Register, Vol.66, No. 4, p. 1105, 3rd column, 3rd paragraph). Below is such comparison. 
Scope of claims (elected invention)

    PNG
    media_image4.png
    115
    567
    media_image4.png
    Greyscale

Wherein:  

    PNG
    media_image5.png
    469
    675
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    245
    687
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    65
    620
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    470
    677
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    797
    679
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    813
    678
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    795
    694
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    445
    680
    media_image12.png
    Greyscale

Scope of disclosure
Reduction to Practice
The compounds reduced to practice support the following: about 30 compounds within elected invention have been disclosed in the application. The compounds are limited to D is tubulysin, or its analog as presented in compound 692: 

    PNG
    media_image13.png
    122
    283
    media_image13.png
    Greyscale

T is monoclonal antibody, 
All the compounds have the same linking chain and most of them have the same linking site as tubulysin as presented in the elected compound 692, which linked to tubulysin at a specific site ( on the phenol moiety) and the antibody, mostly through maleic imide moiety. The difference among the compounds are only on the branched hydrophilic chains. 
Reduction to structural of chemical formulas:
The only disclosure, in addition to the species reduced to practice, is in the form of general formula with lists of possible groups. This kind of disclosure is not representation of any species. A "laundry list" disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species. MPEP 2163.1.A. and Fujikawa v. Wattanasin, 93 ”.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed.Cir. 1996). Therefore, there is no species (e.g., by reduction to structural/chemical formulas) in addition to those reduced to practice. 
Correlation between Structure and Function." 
A correlation between structure and function, for the instantly claimed genus of compounds, is neither known in the art nor disclosed in the specification. Thus, it is not understood what specific structures for the claimed variables will lead to compounds that have the instantly claimed activity. As assessed by applicants, currently known drug conjugates are mostly antibody-drug conjugate. The three important components, monoclonal antibody, cytotoxic payload, and conditional linker of antibody-drug-conjugates (ADCs) plus the sites where to link the linker-payload components are all important factors to make success of ADC. It has been three decades to study each factor of the components of ADCs. However, linker technologies remain limited in scope, since drugs that are conjugated must contain certain reactive functional groups, ensure circulation stability, and facile drug release upon antigen binding and intracellular uptake, and importantly be not harming normal tissues once the linker-payload components are off-targeted during the circulation. See, the Background of the invention, page 1 of this application. Thus, the art of drug conjugates are highly unpredictable as to the structure of linker, the binding unit (antibody or others), and the linking site to the drug.   
III. Analysis of Fulfillment of" Written Description Requirement:
The structure/activity relationship (SAR) for binding and activity is elucidated upon analysis of IC50 data of multiple compounds with various types of structural modifications. These types of studies provide insight into the structural limitations that are required for activity, i.e. specific structural elements tolerated for the claimed activity. In the absence of such correlation, it is not possible to determine what structural modifications will allow for the preservation of thedesired activity.
In conclusion: (i) substantial structural variation exists in the genus/subgenus embraced by claims 1, 5-9, 13-23 (ii) disclosure of species supporting genus is limited to compounds reduced to practice, which scope is not commensurate with the scope of genus/subgenus claimed; (iii) common structural attributes of the claimed genus/subgenus, combined with a correlation between structure and function, is neither disclosed in the instant application nor commonly known in the art. Thus, the specification fails to provide adequate written description for the genus of compounds claimed and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly 
claiming the subject matter which the applicant regards as his invention.




Claims 1, 5-9 and 13-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 24 recites the broad recitation monoclonal antibody, and the claim also recites “a single chain monoclonal antibody” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claim 24 repeats the recitation of the antibodies. It is not clear what it means. If it is an editorial error, correction is required.
Claims 1 recites “ wherein D/T ratio is 3.4 to 4.1”  28 recites the limitation "wherein the D/T ratio is 3.4 to 3.9."  There is insufficient antecedent basis for this limitation in the claim. Note, n (1-30) and w (1, 2, or 3)  recited in general formula (I) can only be integers. Thus, a fractional number would lack antecedent base. Further, if n is 30 as defined in the claims, the minimal D/T ratio would be 10 (30/3). Note, the claims are drawn to “A side chain-linkaged conjugate compound”.  The DAR disclosed in the application appears to be a value based on a mixture of compounds. See, page 248 of the specification.  The claims are indefinite as how the value of n and w should be in order to meet the limitation of D/T ratio is 3.4 to 4.1. Furthermore, it is not clear how a fractional number of molecules are attached to another molecule as herein defined. Note, claim 1 is drawn to “A side chain-linkaged conjugate compound” The “n” recited therein must be an integra. 
Claims 1, 5-9, 13-26 and 28 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of “T” (selected from the group consisting of antibody, … fragment of antibody, adnectin, DARPins, a lymphokine, a hormone, a vitamin, a growth factor, …) is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: those species are  structurally and functionally distinct each from the others. They are not recognized in the art as in a same class of compounds.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, 13-28 are rejected under 35 U.S.C. 103 as being unpatentable over  Zhao et al. (WO 2014/009774A1), in view of Lyon et al. (“Reducing hydrophobicity of homogeneous antibody-drug conjugates improves pharmacokinetics and therapeutic index,” Nature Biotechnology, 2015, Vol. 33, No. 7, pp 733-735, of record), and Kontermann et al. (US 2017/0007714 A1).
Zhao et al. teach antibody-tubulysin (or its analogue) conjugates of general formula I, 
    PNG
    media_image14.png
    96
    399
    media_image14.png
    Greyscale
 wherein T is a targeting or cell=binding molecule, such as antibody,  L is a releasable linker. N is 1-20, m is 1-10.  See, particularly, page 3, line 25 to page 6, line 3. In a preferred embodiment, the conjugates has general formula of   
    PNG
    media_image15.png
    92
    469
    media_image15.png
    Greyscale
 See, particularly, page 25.  Conjugates of Tubulysin derivative as presented in the elected species, such a
    PNG
    media_image16.png
    81
    388
    media_image16.png
    Greyscale
, are also disclosed. See, page 22.
The releasable linker L of the conjugates may have the formula of -Ww-(Aa)r-Vv- wherein W is a stretcher unit, w is 0 or 1,  Aa is  amino acid, r is integer from 0-12, and V is a spacer, v is 0, 1 or 2. See, pages 28-32. The spacer unit may contain functional groups that substantially increase the water solubility, biological transport, preferential renal clearance, uptake, absorption, biodistribution, and/or bioavailability. A variety of hydrophilic example of spacers are disclosed, including  
    PNG
    media_image17.png
    37
    408
    media_image17.png
    Greyscale
, which read on claims 8 and 9.. See, pages 33 to 36.
Expressly disclosed tubulysin antibody conjugates include 
    PNG
    media_image18.png
    81
    468
    media_image18.png
    Greyscale
 See, table 2. The particular targets of the antibodies include those recited in claims 15-16. See, pages 42-46. Zhao et al. further teach that the antimitotic agent binding molecular conjugates are used for treatment of various cancers, autoimmune diseases, infectious diseases. See, pages 46-55. In clinical, the conjugate is supplied as solution or as a lyophilized solid, which may be used for injection. The concentrations may be in the range of 0.1 to 10%. See, page 55, lines 15-23. The conjugates may also be formulated in various conventional dosage forms, such as tablet, pills with known pharmaceutically  acceptable excipients by method old and well-known in the art. See, pages 56, line 26 to page 57, line 31. Pharmaceutically acceptable excipients, by definition, include carrier, diluent, adjuvant or other medium, such as preservative or antioxidant, filling agent, disintegrating agent, wetting agent, emulsifying agent, suspending agent, solvent, dispersing medium, coating agent, anti-bacterial agent and antifungal agent, isotonic agent and absorption delaying agent and so on. These media and agents are well known in the art with the use of pharmaceutically active substances. See, page 10, lines 10-17.  Liquid preparation may comprise sterile aqueous or non-aqueous solution, suspension or emulsion, which may also include binder, preservative, chelating agent, buffered media and saline. Non-aqueous solvent include alcohol, propylene glycol, polyethylene glycol, vegetable oil, organic ester,, such as ethyl oleate. See, page 57, lines 7-18.  In a specific embodiment,  the conjugate is administered concurrently with the other known therapeutic agent, such as chemotherapeutic agent, radiation therapy, immunotherapy, autoimmune disorder agent, anti-infectious agent or other antibody-drug conjugates, resulting in a synergistic effect. See, page 57, lines 32-35.Zhao et al. discloses various synergistic drugs, such as chlorambucil, vandetanib et al. See, pages 58-61. 
Zhao et al. do not teach expressly an example of antibody-tubulysin conjugate, wherein the linker or spacer have a branched hydrophilic moiety, such as a PEG. 
However, Lyon et al. teach branched linker for antibody- drug-conjugate, wherein a hydrophilic group is attached to the linker for reducing the hydrophobicity of the conjugate and improving the pharmacokinetics. Disclosed hydrophilic groups include compound comprises polyethylene glycol (PEG) moiety , or C6 saccharide. See, particularly, the abstract at page 733, and figure 2 at page 735.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to make a tubulysin (or its analogue) antibody conjugates with a branched linker wherein the branch is a hydrophilic moiety, such as those with PEG moiety, or to use the spacer of 
    PNG
    media_image19.png
    35
    319
    media_image19.png
    Greyscale
 in the structure of the linker, such as conjugate.
A person of ordinary skill in the art would have been motivated to make a tubulysin (or its analogue) antibody conjugates with a branched linker wherein the branch is a hydrophilic moiety, such as those with PEG moiety, or to use the spacer of 
    PNG
    media_image19.png
    35
    319
    media_image19.png
    Greyscale
 in the structure of the linker, such as 
    PNG
    media_image20.png
    136
    679
    media_image20.png
    Greyscale
(recited in claim 9) because such hydrophilic linker would substantially increase the water solubility, biological transport, preferential renal clearance, uptake, absorption, biodistribution, and/or bioavailability. As to claim 18, reciting particular pharmaceutical excipients, such as surfactant, antioxidant, tonicity agent, preservative, pH buffer, chelating agent, etc. note, Kontermann et al. teach that such pharmaceutically acceptable excipients have been old and well-known and have been used is drug-antibody conjugate pharmaceutical composition.  Particularly, Kontermann et al. teach that drug-antibody-conjugate pharmaceutical composition for injection would include  all those pharmaceutical acceptable excipients: For intra-venous administration, e.g. by injection, the pharmaceutical composition comprising the conjugate may be in the form of a parenterally acceptable aqueous solution which is pyrogen-free and has suitable pH, isotonicity and stability. Those of relevant skill in the art are well able to prepare suitable solutions using, for example, isotonic vehicles, such as Sodium Chloride Injection, Ringer's Injection, Lactated Ringer's Injection. Preservatives, stabilizers, buffers, antioxidants and/or other additives may be employed as required including buffers such as phosphate, citrate and other organic acids; antioxidants, such as ascorbic acid and methionine; preservatives (such as octadecyldimethylbenzyl ammonium chloride; hexamethonium chloride; benzalkonium chloride; benzethonium chloride; phenol, butyl or benzyl alcohol; alkyl parabens, such as methyl or propyl paraben; catechol; resorcinol; cyclohexanol; 3′-pentanol; and m-cresol); low molecular weight polypeptides; proteins, such as serum albumin, gelatin or immunoglobulins; hydrophilic polymers, such as polyvinylpyrrolidone; amino acids, such as glycine, glutamine, asparagines, histidine, arginine, or lysine; monosaccharides, disaccharides and other carbohydrates including glucose, mannose or dextrins; chelating agents, such as EDTA; sugars, such as sucrose, mannitol, trehalose or sorbitol; salt-forming counter-ions, such as sodium; metal complexes (e.g. Zn-protein complexes); and/or non-ionic surfactants, such as TWEEN™, PLURONICS™ or polyethylene glycol (PEG). See, particularly, the abstract and paragraph [0114]. Thus, the employment of those old and well-known pharmaceutical excipients in the drug-antibody conjugate pharmaceutical composition would have been obvious. As to the particularly amounts of each of those excipients, or the effect to achieve (pH or osmotic pressure), note, Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In instant case, the optimization of the amounts of those known excipients for their known functions would have been no more than a routine experimentation. Further, packaging ta pharmaceutical dosage in a kit, such as bottle, vial, etc. would have been within the purview of ordinary skill in the art. As to the value of DAR recited herein, note, the DAR value herein would read on average value of a mixture of ADCs with different individual DARs. Such a value is within the scope of 1-20 disclosed in Zhao, and are a common value known in the art. See, page 733 the left column of Lyon et al. Thus, such a value would have been obvious as it has been well-settled that  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105. USPQ 233, 235 (CCPA 1955) 
Response to the Arguments
Applicants’ amendments and remarks submitted on November 11, 2022 have been fully considered, but found unpersuasive as to the rejections set forth above. Rejections set forth in prior office action, but are not reiterated herein, are withdrawn in view of the amendments and remarks.
With respect to the rejection under 35 U.S.C. 112 (a), written description requirement, applicants merely contend that the application provide a broader scope than what have been described in the rejection. Particularly, there are examples wherein tubulysin, or tubulysin analogues conjugated to antibody through different connecting locations, citing compounds 692, 309, 318, 339, 358, 610, 619, 613, E1, E3, a-17, a-22 and a-54. However, applicants fails to elaborate how those disclosed compounds would prove sufficient written description, and convincing one of skilled in the art that applicants have possession of the compounds in full scope as claimed, which encompassing conjugations of not only T as monoclonal antibodies, but antibody in general, including “single chain antibody, an antibody fragment that binds to a target cell, a monoclonal antibody, a single chain monoclonal antibody, a monoclonal antibody fragment that binds to the target cell, a chimeric antibody, a chimeric antibody fragment that binds to the target cell, a domain antibody, a domain antibody fragment that binds to the target cell” and much more beyond antibody: “an adnectin that mimics antibody, DARPins, a lymphokine, a hormone, a vitamin, a growth factor, a colony stimulating factor, a nutrient-transport molecule (a transferrin), and/or a cell-binding peptide, protein, or small molecule attached on albumin, a polymer, a dendrimer, a liposome, a nanoparticle, a vesicle, or on a (viral) capsid;”  Further, the D or tubulysin analogue defined by general formula (II) has much broad scope than what have been described in the application, particularly, in terms of all those variants of Rs, Ys. Furthermore, the claimed linking moieties Q1 and Q2 have a variety of structural variants, encompassing various structurally distinct structures. The applications provide no further written description as to how and why the benefit observed in the specific examples compounds (table 2) would have been extrapolated to the full scope as herein claimed. Furthermore, the structures of the compounds recited in table 2 showing the function and/or utility of claimed invention are not representative in scope of claimed compounds. Compounds listed in table II exhibits a great difference in the function and activity (e.g. compound 474 vs. compound 692),  indicating a high unpredictability of the art. Furthermore, no of those compounds recited in applicants’ remarks, which do not share the same structural characteristics of elected compound 692, is recited in table II. 
With respect to the rejection for improper Markush group of “T”, applicants contend that “Where a Markush grouping describes part of a chemical compound, regardless of whether the claim is limited to a compound per se or the compound is recited as part of a combination or process, the members following "selected from the group consisting of" (or similar introductory phrase) need not share a community of properties themselves; the propriety of the grouping is determined by a consideration of the compound as a whole.” Applicant further argue that “Claim 1 of the present application recites a side chain-linkaged conjugate compound of the Formula (1). As described in paragraphs [0002]-[0007] of the published application, antibody-drug conjugates (ADCs) have become one of promising targeting therapies for cancer and it has been three decades to study each factor of the components of ADCs. Specifically, the antibody in ADCs selectively binds with the target tumor cell surface antigen and the linker releases the cytotoxic drug which in turn induces tumor cell death. Many investigations have been conducted in the past years to focus on the linker technologies to address issues of the off- target toxicity.” The arguments are un tenable. Particularly, the Markush group for defining “T” include compounds other than antibodies, which have distinct structures and functions from antibody, which would result in distinct structures and functions in the compounds as a whole. Claim 1 is not limited to antibody conjugates.
As to the rejection under 35 U.S.C. 103 over Zhao et al. in view of Lyon et al, and Kontermann et al., applicants contend that since Lyon is directed to higher DAR, it would have not been obvious to modify the linking moiety with a hydrophilic group for antibody conjugate with the DAR as herein defined. The arguments are not probative. First,  note, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In instant case, Zhao et al. teach the antibody drug conjugate (ADC) herein and expressly teach that the linking moiety of the ADC may comprise hydrophilic functional group, such as polyethylene glycol. Zhao et al. also teach that DAR may be up to 20 (n is 1-20 in the general formula). Zhao et al. do not teach or suggest any limitation as to the employment of hydrophilic moiety in the linker. Lyon et al. teach that branched linker for antibody- drug-conjugate, wherein a hydrophilic group is attached to the linker for reducing the hydrophobicity of the conjugate and improving the pharmacokinetics. Lyon never teach that such improvement is limited those with DAR greater than 4.  Considering the cited references as a whole, it would have been obvious to use a linker with branched chain of hydrophilic group for improving the pharmaceutical properties of the conjugate. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627